Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Enang Akan on 06 July 2022.

The application has been amended as follows: 
IN THE CLAIM
In claim 1 line 3, “detecting” was replaced by --using at least one sensor to detect--
In claim 1 line 4, “determining” was replaced by --using an air pressure control module to determine--
In claim 1 line 9, “pumping” was replaced by --using an HVAC control module to control the HVAC system to pump--
In claim 1 line 12, “determining” was replaced by --using the air pressure control module to determine--
In claim 4 line 3, “at least” was deleted.
In claim 5 line 1, “further comprising” was replaced by --wherein the HVAC system comprises--
In claim 6 line 1, “further comprising” was replaced by --wherein the HVAC system comprises--
In claim 12 line 2, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--
In claim 12 line 4, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--
In claim 13 line 3, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--
In claim 16 line 5, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--
In claim 17 line 5, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--
In claim 18 line 3, “instructions” was replaced by --instructions that when executed by the one or more processors cause the one or more processors--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Wade (US 20140273786).  Wade teaches an air pressure release system that uses a pressure relief valve to automatically open to reduce air pressure when a vehicle door is in a closed position.  Wade fails to teach any mechanism to “pump air out of the trunk”.  It would not have been obvious to use a pumping mechanism (such as a fan or blower) to pump air out because it would have required replacing a pressure relief valve (Wade intended to use a simple pressure relief valve mechanism) with a more complicated fan system (using a fan system to replace a simple pressure relief valve would have required creating a larger space to accommodate a fan controller and a fan motor in addition to a fan).  Those modifications cannot be done without hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762